Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 09/07/2021 have been fully considered but they are not persuasive. Applicant argues that “Vallauri fails to disclose the feature “upper guide plate comprising a plurality of bulged portions, each of the bulged portions is disposed in the groove and protrudes from the groove bottom surface” and “in a second direction perpendicular to the first direction, a width of the bulged portion is bigger than a width of the stopper” as recited in amended claim 1.” The Examiner disagrees because modified Vallauri, particularly Kohashi at fig. 31-33 discloses grid shaped grooves with plurality of bulged portions (portion of 12 at 12a). Applicant later argues, “Kohashi fails to disclose “the plurality of probes is arranged in the form of an array or a peripherally” and “in a second direction perpendicular to the first direction, a width of the bulged portion is bigger than a width of the stopper” as recited in amended claim 1.” The Examiner again disagrees because 1) bulged portion having width has no support in the Applicants discloser, and 2) annotated fig.7 of Remarks shows claimed width, which seems width of Groove 15 as shown in annotated fig. 8. Kohashi discloses said probes .
Annotated fig. 7 of the Remarks is fuzzy and creates a confusion between shown reference elements i.e. Groove 15, Groove, Probe hole 13, bulged portion, and width of The width of the bulged portion as shown in annotated fig. 7 of Remarks dated 09/07/2021 appears to read on width of groove 15 as shown in annotated fig. 8 of the Remarks.

The Examiner talked to Mr. Hsu on 09/09/2021 to elaborate the amendment, particularly to help find support in the specification for amended matter of claim 1. Mr. Hsu requested an office action.
Prior arts have been applied as best understood by the Examiner, in order to expedite the process of the prosecution.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, 1) an upper guide plate comprising a groove and a plurality of bulged portions, 2) the bulged portion is bigger than a width of the stopper, 3) each of the bulged portions is disposed in the groove and protrudes from the groove bottom surface, 4) the plurality of probes is disposed in the probe holes and surrounds the bulged portion, and 5) a width of the bulged portion is bigger than a width of the stopper, of claim 1 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter, which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter, which the applicant regards as his invention.

Claims 1-6 and 8 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Regarding claim 1, the limitations “each of the bulged portions is disposed in the groove and protrudes from the groove bottom surface” and “a width of the bulged portion is bigger than a width of the stopper” have no support in the specification, particularly at ¶0049. Applicants on Remarks dated 09/07/2021 stated “Support for the amendments to claim 1 can be found in Figs. 4 and 8 and the corresponding description of the specification as originally filed.” The Examiner finds no support at fig. 4 and 8 for the amendments. 

Claims 1-6 and 8 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter, which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. Regarding claim 1, the limitations “each of the bulged portions is disposed in the groove and protrudes from the groove bottom surface” is not enabling. Disclosure at ¶0049 only states “the locking member 40 having the punched hole H2 is provided, and the punched hole H2 of the locking member 40 is sleeved on a bulged portion between the grid-shaped grooves 15” and have a support for “bulged portion” however, it is not enabling how “bulged portion” relates to a groove and an upper guide plate. Dependent claims are also rejected.

Claims 1-6 and 8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, it is not clear how an upper guide plate comprising a groove and plurality of bulged portions from ¶0049 of the disclosure i.e. “the locking member 40 having the punched hole H2 is provided, and the punched hole H2 of the locking member 40 is sleeved on a bulged portion between the grid-shaped grooves 15” or annotated fig. 7 of the Remarks dated 09/07/2021. It is not clear how the locking member 40 having the punched hole H2. How hole H2 is sleeved on a bulged portion? How bulged portion relates to the groove and the upper guide plate? The terms “groove” and “bulged portion” are vague, unclear and appears to be overlapping. Dependent claims are also rejected.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

Claims 1-6 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Vallauri (US 2017/0307656) in view of Kohashi et al. (US 2006/0186905 A1) and further in view of Hung et al. (US 2012/0319711 A1)..
Regarding claim 1, as best understood by the Examiner, Vallauri at fig. 4B discloses a probe head, comprising: an upper guide plate [19, 22] comprising a groove [for 10B, as shown], wherein the upper guide plate is provided with an upper surface [top surface of 22] and a lower surface [bottom surface of 19] that are opposite to each other and a plurality of probe holes [19A] vertically penetrating the upper surface and the lower surface along a first direction [vertical as shown], the groove is depressed [as shown] from the upper surface, the groove is provided with a groove bottom surface [top surface of 19], and in the first direction, the groove bottom surface is located [as shown] between the upper surface and the lower surface; a lower guide plate [20], disposed on the upper guide plate and located on the side of the lower surface [as shown]; and a plurality of probes [10], each provided with a probe tail [10B], a probe body [portion between 10A and 10B] and a probe tip [10] that are connected in sequence [as shown], wherein the plurality of probes is disposed in the groove [as shown], the probe tail forms a stopper [bottom of 10B as shown] , the plurality of probes  [as shown for 18] and in the first direction, an end portion of the probe tail is located between the groove bottom surface [top surface of 19] and the upper surface [top surface of 22].
Vallauri discloses all the elements except for a plurality of bulged portions, each of the bulged portions is disposed in the groove and protrudes from the bottom of the [12] comprises protruded bulged portions [portion of 12 at 12a] and width of bulged portion [width of 12a] is bigger than width of the stopper [11a]. Kohashi at fig. 16 discloses array of probes in the upper guide plate. Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date to modify the upper guide plate of Vallauri with teaching of Kohashi, in order to obtain advantages that Kohashi have to offer i.e. to test IC 15 having array of electrodes 15a and avoid fluctuations of probe tail (i.e. contact portion 11a) and to achieve centering (see 0189) for testing.
Regarding claim 2, modified Vallauri discloses the groove is in a rectangle shape [as shown], and the plurality of probes arranged in the form of the array is disposed in the groove. 
Regarding claim 3, Vallauri discloses the groove. Vallauri is silent about the groove is in a grid shape, and the plurality of probes is arranged in a grid shape in the groove. Kohashi at least at fig. 31-32 in similar environment discloses the groove is in a grid shape [plurality of 110], and the plurality of probes [11a of 11] is arranged in a grid shape in the groove. Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date to form the grid shape groove as taught by Kohashi  for groove of Vallauri, in order to obtain advantages that Kohashi have to offer (see ¶0132, ¶0185-0186).
Regarding claim 4, Vallauri discloses all the elements including an area of the upper surface is less than a cross-sectional area of the upper guide plate. Vallauri is 
Regarding claim 5, Vallauri discloses a length of the probe tail [height of 10B] in the first direction is less [as shown] than a height of the groove [height of 22].
Regarding claim 6, Vallauri discloses the probe tail has a non-circular cross-sectional shape [fig. 6A-6B]. Vallauri is silent about the probe body has a circular cross-sectional shape. Kohashi at least at fig. 19A in similar environment discloses the probe tail has a non-circular cross-sectional shape [11a-3] , the probe body has a circular cross-sectional shape [11C], and the probe tail forms [fig. 31]. Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date to replace probe as taught by Kohashi  for probe of Vallauri, in order to obtain advantages that Kohashi have to offer (see ¶0132).
Regarding claim 8, modified Vallauri as rejected above at claim 3 discloses all the elements of a probe card, comprising: a space transformer [12], disposed on the circuit board, wherein the space transformer is provided with a plurality of electric contact points [14A]; and the probe head according to claim 1, disposed [as shown] on the space transformer, wherein the probe tails of the plurality of probes of the probe head face the plurality of electrical contact points respectively, the upper surface abuts [due to probe tail 11a of Kohashi is below the upper surface of 12] between the electrical contact point and the end portion of the probe tail in the first direction. They are silent about a circuit board. Hung et al. (hereafter Hung) in similar environment discloses a circuit board [68] with a space transformer [62] for probe [40]. Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date to add circuit board to modify the combination of Kohashi and Vallauri, in order to obtain advantages that said circuit board of Hung have to offer i.e. to supply test signals to device under test (e.g. IC).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PARESH PATEL whose telephone number is (571)272-1968.  The examiner can normally be reached on 8:00 am to 4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Judy Nguyen can be reached on 571-272-2258.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

September 17, 2021

/PARESH PATEL/Primary Examiner, Art Unit 2868